Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150815(17)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 150815
  v                                                                 COA: 324071
                                                                    Oakland CC: 13-247924-FH
  TIMOTHY WADE HORTON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before April 11, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 4, 2016
                                                                               Clerk